By the Court:
The application for a new trial was made and denied before the Code of Civil Procedure took effect, and must therefore be determined by the provisions of the former Practice Act.
There is no statement filed or settled—nothing is found in the record by which it can be even imagined that the motion was supported, except a fugitive affidavit, in which a general history of the case is detailed; but this affidavit bears no identification as having been used at the hearing of the mo don in the Court below. No error appearing in the action of the Court, the order denying a new trial must be affirmed here, and it is so ordered. Bemittitur forthwith.